Exhibit 10.4

 

     DATED 7 MAY 2013         W.W.I. EUROPEAN SERVICES, LIMITED    (1)    - and
-       MELANIE (STUBBING) STACK    (2)    CONSULTANCY AGREEMENT   



--------------------------------------------------------------------------------

CONSULTANCY AGREEMENT

This Agreement is made on 7 May, 2013

BETWEEN:

 

(1)

W.W.I. European Services, Limited, an overseas company registered in the U.S.A.
at 17th Floor, 11 Madison Avenue, New York, NY10010, United States; with an
establishment address in the U.K. of Millennium House, Ludlow Road, Maidenhead,
SL6 2SL and registered as an overseas company at Companies House (registered
number FC010177 and establishment number BR001887) (the “Company”); and

 

(2) Melanie (Stubbing) Stack, of [Redacted] (“you”).

INTERPRETATION:

In this Agreement

“Group Company” means any company which is a parent undertaking (as defined by
the Companies Act 2006) of the Company or a subsidiary undertaking (as defined
by the Companies Act 2006) of any such parent undertaking or of the Company from
time to time.

WHEREAS:

The Company wishes to engage you to provide services in the capacity of an
independent consultant and you have agreed to provide the services on the terms
set out in this Agreement.

IT IS AGREED:

 

1. COMMENCEMENT AND TERM

 

1.1 This Agreement shall commence on 13 May 2013 and terminate on 31 August 2013
or such other time as may be agreed by the Parties in writing.

 

2. SERVICES

 

2.1 You shall provide the services set out in the Schedule together with such
other services for the Company or any Group Company as may be agreed from time
to time (the “Services”) in accordance with the procedures detailed in the
Schedule. The Services shall be carried out by you in a timely and professional
manner and with all due skill and care.

 

2.2 On request you will promptly provide any information that the Company may
reasonably require about or in connection with the performance of the Services.

 

2.3 You shall be entitled to perform the Services at the Company’s office and
the Company shall make “hot desks” available to you.

 

3. TIME FOR PROVISION OF SERVICES

 

3.1 You shall provide your services on such days as may be required by the
Company and for such hours as may be necessary for the proper provision of the
Services.

 

4. FEES AND EXPENSES

 

4.1 In consideration of the provision by you of the Services the Company shall
pay you a fee of £1,500 per day (plus VAT if appropriate) payable within 30 days
of the presentation by you of your monthly invoice. Your monthly invoice shall
list the days worked and Services provided in the relevant month and shall be
presented on the last working day of the month to which the invoice relates.



--------------------------------------------------------------------------------

4.2 No fee shall be payable to you where you are prevented from providing the
Services through injury or illness. You shall notify the Company as soon as
possible if you are unable to provide the Services through illness or injury.

 

4.3 The Company shall reimburse you for any out of pocket expenses reasonably
and properly incurred by you in the provision of the Services on presentation of
an invoice and such additional supporting receipts as the Company shall require.

 

5. TERMINATION

 

5.1 Notwithstanding the provisions of clause 1.1 the Company shall be entitled
to terminate this Agreement with immediate effect and with no liability to make
any further payment to you (save in respect of Services already provided) if
you:

 

  (a) commit any serious or repeated breach or non-observance of your
obligations under this Agreement;

 

  (b) fail to perform the Services or any part of them to the Company’s
reasonable satisfaction;

 

  (c) are convicted of a criminal offence;

 

  (d) commit any act of dishonesty or other act that brings or could bring you
or the Company into disrepute; or

 

  (e) commit any serious or repeated breach or non-observance of any of the
Company’s policies which you have been notified are applicable to consultants
and contractors.

 

6. CONFIDENTIALITY

 

6.1 You acknowledge that in the course of providing the Services you will have
access to Confidential Information (as defined in clause 6.3). You have
therefore agreed to accept the restrictions set out in this clause.

 

6.2 You shall not (except in the proper course of providing the Services) either
during the term of this Agreement or at any time after its termination, use or
disclose to any person, firm or company (and shall use your best endeavours to
prevent the publication of or disclosure of) any Confidential Information. This
restriction does not apply to:

 

  (a) any use or disclosure authorised by the Company or required by law; or

 

  (b) any information which is already in, or comes into, the public domain
otherwise than through any unauthorised disclosure by you.

 

6.3 In this clause Confidential Information shall mean information (whether or
not recorded in documentary form, or stored electronically or otherwise)
relating to the business, products, affairs and finances of the Company or any
Group Company for the time being confidential to the Company or any Group
Company and trade secrets and other commercially sensitive information including
without limitation, technical data and know-how relating to the business of the
Company or any Group Company or any of its or their business contacts including.

 

-2-



--------------------------------------------------------------------------------

7. COMPANY PROPERTY

 

7.1 All originals and copies of documents, manuals, books, materials,
correspondence and other papers, data and information (on whatever media and
wherever stored) which are:

 

  (a) supplied or provided to you by the Company or any Group Company and relate
to the Services or the business or affairs of the Company or any Group Company
or any of its or their business contacts; or

 

  (b) prepared by you or produced, maintained or stored as a result of providing
the Services (whether on the Company’s computer systems or on any other
electronic equipment or otherwise)

constitute Company Property and are and/or shall be the sole and exclusive
property of the Company.

 

7.2 On termination of this Agreement or upon request by the Company you shall
immediately:

 

  (a) return to the Company any Company Property (as defined in clause 7.1(a))
together with any keys and any other equipment or property of the Company or any
Group Company, including any computer hardware or software, which are in your
possession or under your control;

 

  (b) irretrievably delete any information relating to the business of the
Company or any Group Company stored electronically which is in your possession
or under your control outside the premises of the Company and not held on
Company systems; and

 

  (c) provide a signed statement that you have complied fully with your
obligations under this clause 7.2.

 

8. INVENTIONS

 

8.1 All intellectual property (including without limitation patents, copyright
and related rights) conceived by or made by you in the course of providing the
Services shall belong to the Company and you assign and agree to assign any such
interest in existing and future intellectual property to the Company or its
nominee. If requested to do so you will, at the Company’s expense, execute all
applications, assignments or other documents necessary to give effect to such
assignment. You hereby irrevocably waive all moral rights under the Copyright
Designs and Patents Act 1988 (and all similar rights in other jurisdictions)
which you have or will have in any existing or future works.

 

9. INDEMNITY

 

9.1 You agree to indemnify and keep indemnified the Company and any Group
Company on demand against all actions, claims, costs, liabilities and losses
which may be made against it or which it may suffer or incur as a consequence of
or which relate to or arise directly or indirectly from any breach by you of the
terms of this Agreement.

 

10. OTHER ACTIVITIES

 

10.1 You may provide services to third parties while this Agreement is in force
but you agree that you shall avoid putting yourself in a position where your
other assignments conflict with the provision of the Services and your
obligations to the Company under this Agreement or under clause 4 of the Letter
of Termination by Mutual Agreement dated 7 May 2013.

 

-3-



--------------------------------------------------------------------------------

11. STATUS

 

11.1 For the avoidance of doubt, it is agreed that you are entering into this
Agreement as an independent contractor. Nothing in this Agreement shall
constitute a partnership between the Company and you. You shall not be an agent,
worker or employee of the Company and you do not have and will not hold yourself
out as having the authority or power to bind the Company or to contract in the
name of or create liability against the Company in any way and for any purpose
save as expressly authorised in writing by the Company from time to time.

 

11.2 You shall be fully responsible for and shall indemnify the Company in
respect of:

 

  (a) any income tax, National Insurance and social security contributions and
any other liability, deduction, contribution, assessment or claim arising from
or made in connection with the performance of the Services where such recovery
is not prohibited by law; and

 

  (b) any liability (including reasonable costs and expenses) for any employment
related claim or any claim that you are an employee or worker as defined by
sections 230(1) and (3) of the Employment Rights Act 1996 brought by you against
the Company arising out of or in connection with the provision of the Services.

 

11.3 Each of the foregoing provisions is a separate provision which shall apply
and survive even if for any reason one or other of them is held inapplicable or
unreasonable in any circumstance.

 

11.4 If you or the Company receive any enquiry from a relevant tax authority in
relation to the payment of any tax or National Insurance under this Agreement
then each party shall as soon as reasonably possible inform the other of the
fact that the enquiry has been made and of its nature.

 

12. APPLICABLE LAW

 

12.1 This Agreement shall be governed by, construed and take effect in
accordance with English law. The courts of England shall have exclusive
jurisdiction over any claim arising out of or in connection with this Agreement.

 

13. GENERAL

 

13.1 Save for any Group Company, a person, firm or company which is not a party
to this Agreement shall have no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any of its terms.

 

13.2 With respect to the subject matter hereof, this Agreement constitutes the
entire agreement and understanding between the parties and supersedes any
previous agreement, arrangement or understanding.

 

13.3 If any provision of this Agreement shall be held to be illegal, void,
invalid or unenforceable under the laws of any jurisdiction, the legality,
validity and enforceability of the remainder of this Agreement shall not be
affected. If any of the restrictions contained in any of the clauses is void,
but would have been valid if some part of the clause were deleted, the
restriction in question shall apply with such modifications as may be necessary
to make it valid.

 

13.4 This Agreement may be executed in separate counterparts, and such
counterparts when executed and delivered shall be an original.

 

-4-



--------------------------------------------------------------------------------

THE SCHEDULE

 

1. You shall perform any tasks which are mutually agreed between you and the
Company, including those with respect to the C3PO Project, and which will then
be assigned to you in your capacity as an independent consultant.

 

2. Your point of contact within the Company is Mr James Chambers, President and
Chief Operating Officer or such other employee of the Company as the Company may
nominate from time to time.

 

3. If requested by the Company, you shall provide contact on a weekly basis with
information about your progress with the tasks agreed pursuant to paragraph 2
and whether the agreed timescales have been or are likely to be achieved.

 

-5-



--------------------------------------------------------------------------------

Signed by David Kirchhoff

for and on behalf of W.W.I. European Services, Limited

 

/s/ David Kirchhoff

Signed by Melanie (Stubbing) Stack

 

/s/ Melanie Stubbing Stack

 

-6-